                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                          Plaintiff,
       v.                                         Case No. 18-cr-62-pp
BRIAN L. GANOS, et al.,
                          Defendants.


 RESTRAINING ORDER REQUIRING DEFENDANTS SONAG COMPANY AND
  BRIAN GANOS TO ESCROW ALL FUTURE PAYMENTS SONAG COMPANY
   RECEIVES FOR ITS SALE OF ITS INTEREST IN SONAG READY MIX


       The United States submitted an ex parte Application for Post-Indictment

Restraining Order to Require Defendants Sonag Company and Brian Ganos to

Escrow All Future Payments that Sonag Company Receives for the Sale of its

Interest in Sonag Ready Mix under 21 U.S.C. §853(e), along with a supporting

affidavit.

       Based on the information in the application and the affidavit, the court

finds that there is probable cause to believe that if Sonag Company, Brian

Ganos, or both are convicted of one or more of the money laundering

conspiracy and spending laundering offenses charged in the superseding

indictment, all right, title, and interest in defendant Sonag Company are

subject to criminal forfeiture under 18 U.S.C. § 982(a)(1) on the ground that

Sonag Company substantially facilitated, and was therefore was “involved in,”

one or more of those money laundering offenses.

       The court finds probable cause to believe that because defendant Sonag

Company as a whole would be subject to forfeiture in that event, Sonag

Company’s and defendant Brian Ganos’s rights to receive payments from


                                        1
Sonag Ready Mix LLC (“SRM”) and SRM’s co-owner Nicholas Rivecca under a

Redemption Agreement dated February 19, 2018 (between SRM, Sonag

Company, and Brian Ganos, concerning Sonag Company’s sale to SRM of

Sonag Company’s one-half interest in SRM) are subject to criminal forfeiture

under 18 U.S.C. § 982(a)(1).

      The court concludes that because there is probable cause to believe that

defendant Sonag Company’s rights to receive payments under the Redemption

Agreement are subject to forfeiture, (a) any future installment payments that

SRM is to make to Sonag Company, Ganos or both under the Redemption

Agreement and (b) any funds now in the possession of Sonag Company or

Ganos that consist of, or are traceable to, past installment payments under the

Redemption Agreement are subject to mandatory post-indictment restraint

under 21 U.S.C. § 853(e).

      The court GRANTS the United States’ ex parte Application for Post-

Indictment Restraining Order to Require Defendants Sonag Company and

Brian Ganos to Escrow All Future Payments that Sonag Company Receives for

the Sale of its Interest in Sonag Ready Mix.

      The court ORDERS that defendants Sonag Company and Brian Ganos

shall, within three days of this order, direct Sonag Ready Mix, LLC to direct any

and all future payments due under the Redemption Agreement to the United

States Marshals Service (“USMS”) pending further order of the court.

      The court ORDERS that, within fourteen days of this order, defendants

Sonag Company and Brian Ganos shall: (a) account for all installment

payments that either or both of them have received to date from SRM under the

Redemption Agreement and (b) turn over to the USMS, to be held in escrow for




                                        2
potential forfeiture, any funds still in the possession of Sonag Company, Ganos

or both that consist of, or are traceable to, such past installment payments.

      The court ORDERS that the USMS shall promptly deposit (a) any future

payments that the USMS receives from SRM under the Redemption Agreement,

and (b) any funds that the USMS receives from Sonag Company, Brian Ganos

or both under the paragraph immediately above, into the United States

Department of Justice’s Seized Asset Deposit Fund (“SADF”). The USMS shall

hold the payments and funds that it deposits into the SADF under this

paragraph in escrow for potential forfeiture or return upon resolution of this

criminal case, including all asset forfeiture proceedings.

      The court ORDERS that it shall retain jurisdiction of this matter for all

purposes. The terms of this order shall remain in full force and effect pending

further order of the court or entry of one or more judgments in this criminal

case disposing of the monies at issue.

      Dated in Milwaukee, Wisconsin this 1st day of March, 2019.

                                             BY THE COURT:


                                             _______________________________
                                             HON. PAMELA PEPPER
                                             United States District Judge




                                         3
